Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claim 1 is amended.
	Based on an interview held 04/14/2021 with attorney Robin Snader claims 8-20 are canceled and claims 1-7 are allowed.

Response to Arguments
	The claim objects are withdrawn in view of the claim amendments.
	Applicant’s arguments with regard to the 101 rejection have been considered and are persuasive.
	Independent claim 1 recites a computer-readable medium with instructions executed by a processor for implementing a trip scheduling program with associated user interfaces. The program is used for scheduling the transportation of and tasks associated with the transportation of vehicles from one destination to another by a plurality of available drivers. As well as the selection of vehicles, destinations, tasks and drivers the invention tracks the vehicles as they are being driven, dynamically and in real-time, through a trip overview page based on the position of a smartphone carried by the drivers.
	The invention comprises more than can be carried out by a human using pen and paper or in the human mind and meaningful limitations beyond generally linking the judicial exception to a particular technological environment represented by the trip overview page’s dynamic nature.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robin Snader on 04/14/2021.
The application has been amended as follows: 
Claims 8-20 are canceled.

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims.
Independent claim 1 recites a computer-readable medium with instructions executed by a processor for implementing a trip scheduling program with associated user interfaces. The program is used for scheduling the transportation of and tasks associated with the transportation of vehicles from one destination to another by a plurality of available drivers. As well as the selection of vehicles, destinations, tasks and drivers the invention tracks the vehicles as they are being driven, dynamically and in real-time, through a trip overview page based on the position of a smartphone carried by the drivers.

The closest prior art is:
DeMarco – System and Method for Providing Security on Demand – 2013/0258110:
	[0019] Another fourth level of service may include tracking of a mobile device 34 using a global positioning sensor (GPS) 38.  In this case, the mobile device 34 may be an automobile with a navigation service (e.g., ONSTAR) where tracking of the mobile device 34 is provide through the navigation service.  This fourth level of service may be useful to a homeowner on vacation who doesn't take their automobile or to a parent concerned with the whereabouts of their children.  In this case, the tracked locations of the mobile device 34 may be viewed on the display 30 in real time or via the display of a map with various locations displayed along with a time that the mobile device 34 was at 
each location.

	Haque – 2015/0039362 – Allocation System and Method of deploying Resources:
 	A system and method for allocating drivers to procure targets, such as automobiles. These targets are then transported to a desired drop-off destination. The entire system is automated, such that a requestor may hire drivers that are certified by the system and would satisfy requirements associated with the target, such as proper driver's license and location of the driver relative to the target. The system is powered by an internet based mobile application that is designed to match individual drivers to auto dealers, auction houses, driving transport companies and other businesses and individuals ("requestors") seeking to move automobiles, goods, services, tasks, etc. from one location to another. The system has been designed to find, organize, and manage drivers and all aspects of the trip on a real time basis and reduce the cost of the existing system.

	JONES – 2016/0104111 - OBTAINING LOADS FOR NEXT LEG OR BACKHAUL 
 ABSTRACT: 
 Transportation services are matched with a specified demand for transportation 
services.  Categories of transportation services met by capabilities of the transportation service provider is determined, along with preference data concerning the transportation service provider.  Candidate service interest is used to match the transportation service provider to the specified demand for transportation services.  Competitive bids are obtained to meet a specified demand for transportation services, and the transportation service provider is offered inclusion in the competitive bids based on the candidate service interest.  If the transportation service provider wins the bid, provision of the transportation service are arranged, and if the transportation service provider loses the bid, repeating the sequence of using the candidate service interest to match the transportation service provider to the specified demand for transportation services. 

	Kesavan – 2008/0021756 – Integrated supply Chain Business Model and Website for free Auto Rental:
	A vehicle transportation system, comprising the gathering of information consisting of vehicle availability and vehicle destination from a vehicle supplier interested in transporting vehicles from a first location to a second location and storing
the vehicle availability information and said vehicle destination information into a centralized computer. An integrated framework programmed to match a vehicle with
travelers and passengers to drive or be transported by the vehicle from the first location to the second location and making the vehicle availability information and vehicle
destination information accessible via web page on the internet. A "supply chain" model to optimize the distance traveled, the number of vehicle and driver/traveler change
overs and the time spent in between change overs and centralized auto terminals to allow for vehicle and driver exchanges.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694